Chadwick, J.
(concurring) — The use of the words “pier-head line” on the plat prepared by the state, and in the decree, is an unfortunate misuse of terms. The words mean nothing under our constitution and statutes. In some of the eastern states, we understand that “pierhead lines” are defined, but the constitution makers in this state were careful to avoid the confusion that may result from the drawing of *142an arbitrary line beyond which piers and docks should not be erected, by providing for an inner and an outer harbor line with an intervening area subject to state ownership and control.
It may be that the commissioner of public lands and the harbor line commission intended the line so designated to be the outer harbor line, subject, of course, to the approval of the war department, for, under our law, piers or wharves could be built in the harbor area between the inner and the outer harbor line, and in that sense, if there be no further limitation, the outer harbor line is a “pierhead line.” But I agree that we should not assume anything against the future right of the state to define, in terms, that which it has reserved — the right to fix an inner and an outer harbor line. Treating the words “pierhead line” as without legal meaning under our statutes, the conclusion follows as indicated by Judge Parker.
I deem it my duty to suggest that the commissioner of public lands should, without delay, file an amended plat, fixing the harbor lines in Lake Washington in front of the city of Seattle. Until this is done, there will be a confusion of interests, with no way of determining legal rights.
I do not want to be understood as holding that the legislature could not provide for the drawing of a “pierhead line” between the inner harbor line and the outer harbor line, either through the instrumentality of the harbor line commission, the commissioner of public lands, a harbor commissioner or port warden, or by an independent board. What I do hold is that it cannot be done in any event until the harbor lines are established.